Case: 19-30620      Document: 00515372018         Page: 1    Date Filed: 04/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-30620                              April 3, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERIC CHARLES MEANS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CR-256-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Eric Charles Means was convicted on charges of possession with intent
to distribute methamphetamine and possession of firearms in furtherance of a
drug-trafficking crime. Applying the career-offender enhancement, the district
court imposed a sentence of 262 months on the drug count and a consecutive
sentence of 60 months on the firearms count. Means appeals, claiming the 262-
month sentence reflects a misapplication of the Sentencing Guidelines. “An


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30620    Document: 00515372018      Page: 2      Date Filed: 04/03/2020


                                 No. 19-30620

error in applying the guidelines is a significant procedural error that
constitutes an abuse of discretion.” United States v. Moody, 564 F.3d 754, 759
(5th Cir. 2009) (internal quotation marks and citation omitted). We review a
district court’s application of the Guidelines de novo. Id.
      Means contends that under U.S.S.G. § 5G1.2(e), the district court was
required to reduce his 262-month sentence on the drug count by 60 months to
offset his sentence on the firearms count. We find no basis for this claim. The
district court identified a guidelines range of 262 to 327 months under U.S.S.G.
§ 4B1.1(c). In accordance with § 5G1.2(e), the court then determined a total,
within-guidelines term of 322 months and apportioned it between the counts
of conviction. Means has shown, and we can discern, no error.
      AFFIRMED.




                                       2